DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 6, and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “the user”  has insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the term “substantially” is considered ambiguous terminology that does not define the metes and bounds of the claim. 
Regarding claim 8, the limitation “a seat of the body” was previously introduced in the claim and it is unclear if applicant is referring to the same seat or another.
Regarding claim 11, the term “substantially” is considered ambiguous terminology that does not define the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berghoff et al. (Pub. No. US 2019/0338500).
Regarding claim 1, Berghoff et al. disclose a flush-mounted group (Figs. 1-5) for mixing water for a bathroom or kitchen, the flush-mounted comprising: a body (2) comprising a valve (2), intended to be installed in a seat (1) having a given depth with respect to a finished surface (paragraph 27); a fastening member (22) for fixing the body (2) to the seat (1), adjustable on the body (2) to set the depth to which the body (2) is inset inside the seat (1); a plate (decorative cover plate disclosed in paragraph 27) mountable on the finished surface so as to enclose the body (2) inside the seat (1) and which is provided with an opening (33) for accessing the body (2); a control member (6) for operating the valve (2), connected to the valve (2) through the opening of the plate (paragraph 27); and coupling means (4 & 8) for connecting together the valve (2) and the control member (6), said coupling means (4 & 8) being adjustable to vary a distance between the control member (6) and the valve (2) and ensure correct positioning of the control member (6) inside the opening (paragraph 28).
Regarding claim 2, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein the valve (2) is provided with a threaded connection (11) and the coupling means (4 & 8) is provided with a threaded rod (4), the distance between the control member (6) and the valve being variable by screwing or unscrewing the rod into/from the connection (paragraph 28).
Regarding claim 3, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein said control member (6) comprises a surface (Fig. 1) intended to face the user during use, the surface being substantially coplanar (Fig. 1) with the plate when the control member (6) is correctly positioned inside the opening (Fig. 1).
Regarding claim 4, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein said coupling means (4 & 8) comprises a toothed wheel (17) at one end of the rod (4) and said control member (6) comprises a cylindrical portion (20 & 21) having a profile (paragraph 28) for coupling together with the toothed wheel (17).
Regarding claim 5, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein the coupling profile (fig. 2) is on an inner side surface of the cylindrical portion (20) and an outer side surface (Fig. 2) of the cylindrical portion (20) has a diameter substantially corresponding to a diameter of the opening (Fig. 2).
Regarding claim 6, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein the valve (2) comprises a surface portion (at the opening of plate 22 as disclosed in paragraph 29) including teeth which can be engaged with the coupling profile of the cylindrical portion (20).
Regarding claim 7, Berghoff et al. disclose the flush-mounted group (Figs. 1-5) wherein the body comprises a second valve (second 2, paragraph 27), a second control member (second 6) for operating the second valve (2), connected to the second valve (2) through a second opening in the plate (paragraph 27), and a second coupling means (4 & 8) for connecting together the second valve and the second control member (6), said second coupling means (4 & 8) being adjustable to vary a distance between the second control member (6) and the second valve (2) and ensure correct positioning of the second control member inside the second opening (paragraph 28).
Regarding claim 8, Berghoff et al. disclose an assembly method for a flush-mounted group (Figs. 1-5) for mixing water for a bathroom or kitchen, the assembly method comprising: mounting a body (2) comprising a valve (2) inside a seat (1) having a given depth with respect to a finished surface (paragraph 27); adjusting a fastening member (22) for fixing the body (2) to the seat (1) so as to set the depth to which the body (2) is inset inside the seat (1); mounting a plate (decorative cover plate disclosed in paragraph 27) on the finished surface so as to enclose the body inside the seat (1), the plate being provided with an opening (33) for accessing a seat of the body (1); coupling a control member (6) together with the valve (2) through the opening (33) in the plate; and adjusting a coupling means (4 & 8) connecting together the valve (2) and the control member (6) to vary the amount by which the control member (6) projects from the valve (2) and ensure correct positioning of the control member inside the opening (paragraph 28).
Regarding claim 9, Berghoff et al. disclose the assembly method wherein the projection between the control member (6) and the valve (2) is varied by screwing or unscrewing a rod (4) of said coupling means (4 & 8) into/from a threaded connection of said valve (paragraph 28).
Regarding claim 10, Berghoff et al. disclose the assembly method wherein said coupling means (4 & 8) comprises a toothed wheel (17) at one end of the rod (4) and said control member (4 & 8) comprises a cylindrical portion (20) having a profile (fig. 2) for coupling together with the toothed wheel (17), and said step of coupling the control member (4 & 8) together with the valve (2) comprises mounting the cylindrical portion (20) of the control member onto the toothed wheel of the coupling means (4 & 8).
Regarding claim 11, Berghoff et al. disclose the assembly method wherein: the coupling profile (Fig. 2) is on an inner side surface (Fig. 2) of the cylindrical portion (20), and an outer side surface (Fig. 2) of the cylindrical portion (20) has a diameter substantially corresponding to a diameter of the opening (33) and in that a surface portion (Fig. 2) of the valve (2) comprises teeth which can be engaged with the coupling profile (paragraph 29) of the cylindrical portion (20); and said coupling the control member (6) together with the valve (2) further comprising mounting the cylindrical portion (20) of the control member onto the surface portion of the valve (2).
Regarding claim 12, Berghoff et al. disclose the assembly method wherein said coupling is performed by axial sliding (paragraph 28) of the control member (6) on the toothed wheel and on the surface portion (paragraph 28), along an axis of the valve (2).
Regarding claim 13, Berghoff et al. disclose the assembly method wherein adjusting the coupling means (4 & 8) for connecting together the valve (2) and the control member (6) comprises screwing or unscrewing the rod along the axis of the valve (paragraph 28).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753